Exhibit 3.1 Electronic Articles of Incorporation For P11000108639 FILED December 28, 2011 Sec. Of State vingram MARKETKAST, INCORPORATED The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: MARKETKAST, INCORPORATED Article II The principal place of business address: 8 ORLANDO, FL. 32835 The mailing address of the corporation is: 8815 CONR.OY WINDERMERE RD STE 417 ORLANDO, FL. 32835 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100,000,000 Article V The name and Florida street address of the registered agent is: JAMES S BYRD 8 ORLANDO, FL. 32835 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature: JAMES S BYRD Article VI The name and address of the incorporator is: JAMES BYRD 8 ORLANDO, FL 32835 P11000108639 FILED December 28, 2011 Sec. Of State vingram Electronic Signature of Incorporator: JAMES BYRD I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are true. I am aware that false information submitted in a document to the Department of State constitutes a third degree felony as provided for in s.817.155, F.S. I understand the requirement to file an annual report between January 1st and May 1st in the calendar year following formation of this corporation and every year thereafter to maintain "active" status. Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: CEO JAMES S BYRD JR 8, FL. 32835 Title: P DOUGLAS S HACKETT , STE. 215 PARKVILLE, MO. 64152
